Citation Nr: 1749751	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right great toe. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for residuals of a head injury, to include headaches. 

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  By that rating action, the RO&IC, in part, denied service connection for residuals of a fracture of the right ankle and eye disabilities, and headaches.  The RO&IC, in part, declined to reopen previously denied claims for service connection for a low back disability and residuals of a fracture of the right great toe.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Columbia, South Carolina RO. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A copy of the hearing transcript is of record.   

This appeal was most recently before the Board in August 2011.  At that time, the Board reopened the previously denied claims for service connection for residuals of a fracture of the right great toe and low back disorder.  The Board remanded the underlying claims for service connection for the above-cited disabilities, as well as the claims for service connection for eye and right ankle disorders and residuals of a head injury, to include headaches to the RO&IC for additional development.  The requested development has been completed and the matters on appeal have returned to the Board for further appellate consideration.  

Issues numbered four (4) and five (5) on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a fracture right great toe.

2.  The Veteran does not have a right ankle disorder. 

3.  The evidence does not demonstrate that the Veteran's current residuals of a head injury, notably headaches are due to an in-service fall.


CONCLUSIONS OF LAW

1.  Residuals of a right great toe were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by letters issued by the RO to the Veteran in November 2001 and February 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and included into the record.  In August 2011, the Board remanded the appeal and requested that the RO&IC contact the National Personnel Records Center (NPRC) for records of the Veteran during his final 2 months of service from the Naval Hospital in Norfolk, Virginia.  A September 2016 Report of General Information reflects that the Veteran reported that he had not received treatment at the Naval Hospital in Norfolk, Virginia, but at an outpatient facility, the name of which he was unable to recall.  The Veteran requested that VA proceed with his appeal without the records from the Naval Hospital in Norfolk, Virginia.  

In its August 2011 remand directives, the Board also requested that the RO&IC obtain outstanding treatment reports of the Veteran from Drs. LC and EW from 1980 to 1990, as well as Social Security Administration (SSA) records.  Thereafter, the Veteran indicated that he had attempted to contact Dr. LC via telephone but that Dr. LC did not return his phone call.  In a June 2012 letter, the RO&IC requested that the Veteran provided Dr. LC's full mailing address and enclosed VA Form 21-4142, Authorization to Consent to Release Information to the Department of Veterans Affairs, in order to obtain Dr. LC's records.  The Veteran did not provide the requested address.  In addition, on a November 2013 Report of General Information, the Veteran indicated that Dr. EW did not have any additional records of him and requested that VA decide his appeal.  In addition, outstanding SSA records were obtained and have been associated with the record.  Finally, in its August 2011 remand directives, the Board, in part, requested that VA schedule the Veteran for VA examinations to determine the nature and etiology of any currently present residuals of a fracture of the right great toe and headaches.  VA examined the Veteran in December 2015.  An addendum opinion was provided with respect to the right toe in March 2016.  Accordingly, the Board finds that the development requested by the Board in its August 2011 remand directives has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that a VA medical examination and/or opinion has not been obtained concerning the Veteran's claimed right ankle disorder.  However, as the current medical evidence of record fails to show any right ankle disorder, a VA examinations is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2011.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims for service connection for residuals of a fracture of the right great toe, right ankle disability and residuals of a head injury, to include headaches in the analysis below. 

II. Analysis

The Veteran seeks service connection for residuals of a fracture of the right great toe; right ankle disorder, and residuals of a head injury, to include headaches.  After a brief discussion of the laws and regulations governing service connection, the Board will address the merits of the claims. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's electronic record with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims for service connection for residuals of a right great toe fracture; right ankle disability and residuals of a head injury, to include headaches.

A.  Right Great Toe and Right Ankle Disorder

The Veteran seeks service connection for residuals of a fracture of the right great toe and right ankle disorder.  He maintains that he currently has these disabilities as a result of a fall from his bunk during a typhoon-like storm that struck the USS CAMBRIA (LPA-36) at sea during service.  See February 2005 Statement in Support of Claim; May 2011 brief from the Veteran's attorney December 2015 VA TBI DBQ.  

The Veteran's limited service treatment records are silent for any complaints, treatment, or diagnoses referable to the right great toe and/or the right ankle.  A September 1970 service separation examination report reflects that the Veteran's feet and lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had any bone, joint or other deformity or arthritis.  

The voluminous post-service VA and private treatment reports, as well as SSA records, do not contain demonstrate any residuals of a right foot fracture or the presence of a right ankle disorder at any time during the appeal period.  In August 2007 private medical records, the Veteran complained of left ankle pain after he had tripped on the sidewalk in July 2007.  

A December 2015 VA examination was provided.  After a physical evaluation of the Veteran's right foot, the VA physician concluded that there was no evidence of any residuals of a right foot fracture.  The Veteran reported pain and there was reduced range of motion, but no diagnosis.  The VA examiner ordered x-rays of the right foot in order to confirm the presence of any fracture.  Thereafter, in a March 2016 addendum opinion, the VA examiner opined that a review of x-rays of the right foot had revealed no evidence of any right great toe condition.  Thus, it was for this reason, that the VA examiner opined that it was less likely than not that the Veteran had a right great toe disorder that was related to his time in the service and the injury incurred therein.  Thus, the Board finds that in the absence of any residuals of a fracture of the right great toe and any right ankle disorder at any time during the appeal period, service connection for these disabilities is, therefore, not warranted. Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 319.  

Although the Veteran has provided competent testimony of having had symptoms in his right great toe and right ankle, he is not competent to opine that these symptoms are residuals of a right foot fracture and right ankle disorder.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  This is because although the symptoms are lay observable, the determination of the relationship of the symptoms to podiatric and orthopedic disorders requires specialized medical knowledge in addition to specific diagnostic testing (e.g., x-rays).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Veteran's statements in this regarding are not assigned any probative value.  To the extent that they have any such value, the Veteran's statements are outweighed by the specific findings of the December 2015 VA examiner that reviewed, summarized, and explained the prior medical findings of record.  Accordingly, the most probative evidence of record demonstrates that there are no diagnoses of residuals of a right foot fracture and right ankle disability and service connection is not warranted for these disabilities.

B.  Residuals of a Head Injury, to include Headaches

The Veteran seeks service connection for residuals of a head injury, to include headaches.  He maintains that he currently has residuals of a head injury, to include headaches after he fell from his bunk onto the floor during a typhoon-like storm that struck the USS CAMBRIA (LPA-36) at sea.  See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in February 2005; May 2011 brief from the Veteran's then attorney to VA and December 2015 Back DBQ.  He avers that he sustained a cut to his head for which he received stiches, but that he did not lose consciousness.  Further, the Veteran maintains that he has had headaches since the in-service fall.  See December 2015 Traumatic Brain Injury DBQ.

The Board will deny the claim for service connection for residuals of a head injury, to include headaches because the preponderance of the evidence of record is against a finding that the Veteran's diagnosed headaches are related to an in-service fall aboard the USS CAMBRIA (LPA-36).  

The evidence of record shows that the Veteran has been diagnosed as having headaches.  See December 2015 TBI DBQ.  Thus, Shedden element number one, evidenced of a current disability, has been met. 

Regarding Shedden element number two, evidence of an-inservice injury or disease, a December 2015 VA examiner indicated (the contents of his opinion are discussed in more detail below), that the Veteran had sustained a TBI in a pre-service motor vehicle accident.  The Veteran's May 1969 service enlistment examination report reflects that his head was evaluated as "normal" at service entrance.  The Veteran denied having had any frequent or severe headaches on an accompanying Report of Medical History.  Thus, the Board finds that because there was no evidence of any residuals of head injury, to include the Veteran's denial of headaches at service entrance as a result of the pre-service TBI, the presumption of soundness applies to his head and the issue for service connection for residuals of a head injury, to include headaches is one of direct service connection, as opposed to aggravation of a preexisting condition.  38 U.S.C.A. § 1153 (West 2014);  C.F.R. § 3.306 (2016)  

The remainder of the Veteran's STRs are limited and consist of vaccination reports and September 1970 separation examination report, respectively.  The Veteran's head was evaluated as "normal" at discharge.  On an accompanying Report of Medical History, the Veteran denied having had frequent or severe headaches.  Notwithstanding the foregoing, the Veteran has remained consistent in his contention that he had sustained an injury to his head after he fell from his bunk during a typhoon-like storm aboard the USS CAMBRIA (LPA-36).  In view of the limited STRs, the Veteran's consistent contention regarding the in-service fall, military personnel records reflecting that he had served aboard the USS CAMBRIA (LPA 36) from November 6, 1969 to discharge; and, statement from a fellow medical corpsman, who confirmed having treated the Veteran, as well as other servicemen, during a storm aboard the USS CAMBRIA (LPA 36) in the winter of 1970 (see August 20022 statement, prepared by R. B., M. D.), the Board finds his statement surrounding his in-service head injury to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board finds that Shedden element number two, evidence of an in-service event, has been met. 

Thus, the crux of the Veteran's claim for service connection for residuals of a head injury, to include headaches hinges on Shedden element number three, nexus to military service.  First, at service discharge the Veteran denied headaches.  Second, there is private medical evidence that weighs against such a nexus.  Private medical evidence indicates that the Veteran denied having had headaches until he was involved in several post-service motor vehicle accidents in 1996, 2000 and 2009 and after a slip-and-fall incident in July 2007.  The Veteran was provided an assessment of post-traumatic headaches in March 2009 and after the July 2007 slip-and-fall accident.  In that same report, the Veteran gave a history of the 1969 in-service accident, but did not report having had headaches as a result thereof.  See reports, dated in April 2005, prepared Dr. SP and Bryn Mawr Hospital; and August 2007 and March 2009 reports, prepared by Allied Medical Associates.

Third, a December 2015 VA examiner provided an opinion and an addendum opinion in April 2016.  After a review of the Veteran's record, to include his self-reported history of having had headaches since an in-service fall aboard the USS CAMBRIA and physical evaluation, the December 2015 VA physician opined that he could not link the Veteran's headaches to active service.  The examiner noted that the Veteran had experienced a TBI during a pre-service motor vehicle accident, as well as two to three post-service motor vehicle accidents that were associated with loss of consciousness.  The VA examiner also noted that VA treatment records, dated from 2005 to 2015, did not mention headaches.  In an April 2016 addendum opinion, the same VA examiner provided a negative opinion, again emphasizing the Veteran's denial of headaches at various points after service.  That same examiner found no cognitive deficits after the various TBIs.

The Board accords great probative weight to the VA examiner's opinion because it was based on an accurate factual premise with a review of the claims file and the examiner provided a reasoned medical explanation that is consistent with the other evidence of record, namely evidence that the Veteran denied having had headaches until he was involved in several post-service motor vehicle accidents in 1996, 2000 and 2009 and after a slip-and-fall incident in July 2007.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Although the Veteran is competent to report the presence of headaches since service, as they are lay observable, the Board finds these assertions not credible.  As noted previously herein, the service treatment records do not note any reports of headaches.  Lay reports may not be rejected summarily solely due to the absence of contemporaneous medical documentation. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But the Veteran denied headaches in the service discharge Report of Medical History.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the evidence of record contains the Veteran's own reported history that the date of the onset of his headaches was after post-service motor vehicle incidents.  See Caluza, 7 Vet. App. at 511.  

Finally, the Veteran is not competent to etiologically link his current headaches to the in-service fall aboard the USS CAMBRIA (LPA-36), as the etiology of an internal vascular condition such as headaches is not capable of lay observation (as opposed to the presence of such headaches).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of neurological disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute sufficient competent medical evidence to link the Veteran's current headaches to the in-service fall aboard the USS CAMBRIA (LPA-36). 

For the foregoing reasons, the claim for service connection for residuals of a head injury, to include headaches, is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence of record is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a fracture of the right great toe is denied. 

Service connection for a right ankle disorder is denied. 

Service connection for residuals of a head injury, to include headaches, is denied. 


REMAND

The Board finds that prior to further appellate review of the claims for service connection for low back and eye disabilities, further substantive development is required.  Specifically, to obtain an addendum opinion that addresses the etiology of the Veteran's low back disorder and to schedule the Veteran for a VA examination to determine the nature and etiology of his eye disorder.  The Board will discuss each reason for remand separately below.

i) Addendum Opinion-Low Back Disorder

The Veteran seeks service connection for a low back disorder.  He maintains that he currently has a low back disability as a result of an injury to his spine that he incurred after he fell from his bunk onto the floor during a typhoon-like storm that struck the USS CAMBRIA (LPA-36).  See February 2005 Statement in Support of Claim; May 2011 brief from the Veteran's attorney; December 2015 Back DBQ.  He avers that he sustained a cut to his back but that he did not receive any stitches.  Further, the Veteran maintains to have been treated in sick call aboard the USS CAMBRIA (LPA-36) over 40 times for residuals of injuries to his back, and that he has had low back problems since that time.  See December 2015 Back DBQ. 

As noted previously herein, the Veteran's STRs appear to be incomplete as they only consist of vaccination reports and May 1969 and September 1970 enlistment and separation examination reports, respectively.  A May 1969 enlistment examination report reflects that the Veteran's spine was evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had "back trouble" of any kind." The remainder of the Veteran's STRs are devoid of any complaints or clinical findings referable to the low back.  A September 1970 service separation examination report reflects that the Veteran's spine was evaluated as "normal" on clinical evaluation.  A neurological evaluation was also normal.  On an accompanying Report of Medical History, the Veteran specifically denied having or ever having had recurrent back pain.  Thus, as no low back symptoms or disorders were noted on the May 1969 service entrance examination report, he is presumed to have been in sound condition with respect to his low back when he entered military service.  The presumption of soundness can only be rebutted by evidence establishing that the disease or injury clearly and unmistakably existed prior to service and (italics added for emphasis) clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2016).

A December 2015 VA back examination was conducted.  After a physical evaluation of the Veteran's spine and review of the record, to include the above-cited STRs, the examiner diagnosed degenerative disc disease (DDD) of the lumbar spine.  The VA examiner concluded that it was less likely that that the Veteran's DDD of the low back had been "aggravated by his injury he sustained while in the service and would be impossible to say for sure.  He was only in the service for one year.  The patient states that he was involved in a bad car accident in the 80's which is likely the cause of most of his back pain.  He did have an injury while in the service but this injury is less than likely the cause of his current back problems."  The Board finds the December 2015 VA examiner's opinion to be of reduced probative value in evaluating the claim for service connection for a low back disability because the VA examiner denied the claim based on an absence of aggravation of a preexisting back disability, despite an absence of a spine disability noted at service entrance in 1969.  Thus, the Board finds that an addendum opinion is needed from the December 2015 VA examiner to address the proper legal standard with respect to the claim for service connection for a low back disability. 

ii) VA examination-Eye Disorder

The Veteran seeks service connection for an eye disorder.  He contends that he sustained injuries to his eyes when he fell from his bunk during the typhoon-like storm while serving aboard the USS CAMBRIA (LPA-36).  At the time of the Board's previous remand in August 2011, it declined to schedule the Veteran for a VA eye examination because the record was devoid of the Veteran having had an eye disability.  However, a more careful review of the private and VA treatment records disclose that the Veteran was diagnosed as having corneal abrasion of the left eye; chalazion of the left upper lid and; and, anterior uveitis in March 2003 and November 2010, respectively.  See March 2003 private medical report; November 2010 VA treatment report.  Thus, in light of evidence disclosing that the Veteran had eye disabilities during the appeal period, the Board finds that he should be scheduled for a VA examination to determine the nature and etiology of all diagnosed eye disabilities found on examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative. 
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After the preceding development has been accomplished, secure a VA addendum opinion from the VA physician, who examined the Veteran's spine in December 2015.  If the December 2015 VA physician is no longer available, another qualified VA clinician must provide the addendum opinion.  The claims file must be made available for review by the examiner. 
 
The December 2015 VA physician, or other qualified VA clinician, must provide an addendum medical opinion separately answering the following questions as they relate to the claim for service connection for a low back disability. 
   
(i) Is it clear and unmistakable or undebatable that the Veteran had a low back disability prior to entering active military service in May 1969?  Please specify the evidence in support of any finding that a disorder clearly and unmistakably pre-existed service.

(ii) If a low back disorder clearly and unmistakably preexisted service, is it clear and unmistakable or undebatable that the disorder was NOT aggravated by active service? Please specify the evidence in support of any finding that a pre-existing disorder was clearly and unmistakably NOT aggravated by service.

In responding to these questions, the examiner must comment on the following evidence:  a) May 1969 service enlistment examination report reflecting that the Veteran's spine was evaluated as normal.  The Veteran also denied having had back trouble on an accompanying Report of Medical History; b) a September 1970 service separation examination report reflecting that the Veteran's spine was evaluated as normal.  The Veteran denied having had recurrent back pain on an accompanying Report of Medical History; and c) Post-service evidence of two motor vehicle accidents and one slip-and-fall incident. 

(iii) If the examiner finds that either of the above questions are answered in the negative, then the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back disorder, currently diagnosed as DDD of the lumbar spine, was caused by, or had its onset during, the Veteran's period of military service, to include a fall aboard ship in typhoon-like conditions.  The examiner must presume that the back disorder was not present upon service entrance.  
   
4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any current eye disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed eye disorder (anterior uveitis, corneal abrasion of the left eye, and chalazion of the left upper lid) had onset in, or was otherwise caused by, the Veteran's military service.  

The examiner must specifically address the Veteran's assertions of the in service incident where he was thrown from his bunk during a storm at sea.  The examiner must address the post-service private medical records in which various motor vehicle accidents and a slip-and fall-incident are noted. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


